Exhibit 10.27
 
REACHLOCAL, INC.
 
AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
ReachLocal, Inc., a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated 2008 Stock Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the holder listed below (“Holder”), an award of
restricted stock units (“Restricted Stock Units” or “RSUs”).  Each vested
Restricted Stock Unit represents the right to receive, in accordance with the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Agreement”), one share of Common Stock.  This award of Restricted Stock Units
is subject to all of the terms and conditions set forth herein and in the
Agreement and the Plan, each of which are incorporated herein by
reference.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Grant Notice and the Agreement.
 
Holder:
__________________________
Grant Date:
__________________________
Total Number of RSUs:
_____________
Vesting Commencement Date:
_____________
Vesting Schedule:
____________________________________________________
____________________________________________________
____________________________________________________
____________________________________________________
Termination:
Subject to Section 2.3(b) of the Agreement, if Holder ceases to be an Employee,
Consultant or Director prior to the applicable vesting date, all RSUs that have
not become vested on or prior to the date of such termination of services will
thereupon be automatically forfeited by Holder without payment of any
consideration therefor.

 
By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice.  Holder has reviewed the Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Agreement and the Plan.  Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Agreement.
 
REACHLOCAL, INC.:Holder:
 
HOLDER:
 
By:
   
By:
 
Print Name:
   
Print Name:
 
Title:
   
 
 
Address:
   
Address:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
 
REACHLOCAL, INC. RESTRICTED STOCK UNIT AWARD AGREEMENT
 
 
ARTICLE 1.
 
GENERAL
 
1.1              Defined Terms.  Wherever the following terms are used in this
Restricted Stock Unit Award Agreement (this “Agreement”), they shall have the
meanings specified below, unless the context clearly indicates
otherwise.  Capitalized terms not specifically defined herein shall have the
meanings specified in the ReachLocal, Inc. Amended and Restated 2008 Stock
Incentive Plan, as amended from time to time (the “Plan”), and the Restricted
Stock Unit Award Grant Notice (the “Grant Notice”) to which this Agreement is
attached.
 
(a)           “Cause” shall be deemed to exist if the Holder is terminated by
the Company or a Subsidiary for any of the following reasons: (i) the Holder’s
willful failure to substantially perform the Holder’s duties and
responsibilities to the Company or its Subsidiaries, (ii) the Holder’s
commission of any act of fraud, embezzlement, dishonesty or any other willful
misconduct that has caused material injury to the Company or its Subsidiaries,
(iii) unauthorized use or disclosure by the Holder of any proprietary
information or trade secrets of the Company, a Subsidiary or any other party to
which the Holder owes an obligation of nondisclosure as a result of the Holder’s
relationship with the Company or its Subsidiaries, (iv) the Holder’s willful
material breach of any of the Holder’s obligations under any written agreement
or covenant with the Company or a Subsidiary, or (v) conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
state thereof, to the material detriment of the Company or any of its
Subsidiaries.
 
(b)           “Good Reason” shall mean Holder’s resignation from employment with
the Company within ninety (90) days after the occurrence of one of the following
events without Holder’s express written consent, provided, however, that Holder
must provide written notice to the Company within sixty (60) days after the
initial occurrence of the event allegedly constituting Good Reason, and the
Company shall have thirty (30) days after such notice is given to cure:  (i) a
material diminution in Holder’s title, authority or responsibility with the
Company and its Subsidiaries; provided, that neither a mere change in title
alone nor reassignment following a Change in Control to a position that is
substantially similar to the position held prior to the Change in Control shall
constitute a material diminution in authority or responsibility; (ii) a material
reduction in Holder’s then-current annual base salary; provided, however, that
in no event shall a reduction of less than fifteen percent (15%) be deemed
material; provided, further, that an across-the-board reduction in salary level
of all other employees in positions similar to that of Holder by the same
percentage amount as part of a general salary level reduction shall not
constitute “Good Reason,” (iii) a material breach by the Company of any
employment agreement with Holder or (iv) a material relocation of Holder’s
principal place of business, it being understood that travel to Los Angeles,
California and other ReachLocal offices may be required for extended periods of
time, and such travel shall in no event constitute a relocation of Holder’s
principal place of business, and provided that in no event will a relocation to
a location within a forty (40)-mile radius of Holder’s current business location
be deemed material.]
 
 
A-1

--------------------------------------------------------------------------------

 
 
(c)           “Termination of Consultancy” shall mean the time when the
engagement of Holder as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without Cause, including, but not by way of
limitation, by resignation, discharge, death, Disability or retirement, but
excluding:  (a) terminations where there is a simultaneous employment or
continuing employment of Holder by the Company or any Subsidiary, and (b)
terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between Holder and the
Company or any Subsidiary.  The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of
Consultancy.  Notwithstanding any other provision of the Plan, the Company or
any Subsidiary has an absolute and unrestricted right to terminate a
Consultant’s service at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in writing.
 
(d)           “Termination of Directorship” shall mean the time when Holder, if
he or she is or becomes a Non-Employee Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement.  The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to a Non-Employee Director.
 
(e)           “Termination of Employment” shall mean the time when the
employee-employer relationship between Holder and the Company or any Subsidiary
is terminated for any reason, with or without Cause, including, but not by way
of limitation, a termination by resignation, discharge, death, Disability or
retirement; but excluding:  (a) terminations where there is a simultaneous
reemployment or continuing employment of Holder by the Company or any
Subsidiary, and (b) terminations where there is a simultaneous establishment of
a consulting relationship or continuing consulting relationship between Holder
and the Company or any Subsidiary.  The Administrator, in its absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Employment, including, but not by way of limitation, the question
of whether a particular leave of absence constitutes a Termination of
Employment.
 
(f)           “Termination of Service” shall mean Holder’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
 
1.2              Incorporation of Terms of Plan.  The RSUs are subject to the
terms and conditions of the Plan which are incorporated herein by reference.  In
the event of any inconsistency between the Plan and this Agreement, the terms of
the Plan shall control.
 
ARTICLE 2.
 
GRANT OF RESTRICTED STOCK UNITS
 
2.1              Grant of RSUs.  Pursuant to the Grant Notice and upon the terms
and conditions set forth in the Plan and this Agreement, effective as of the
Grant Date set forth in the Grant Notice, ReachLocal, Inc., a Delaware
corporation (the “Company”), has granted to Holder an award of restricted stock
units (“Restricted Stock Units” or “RSUs”) under the Plan in consideration of
Holder’s past and/or continued employment with or service to the Company or a
Subsidiary and for other good and valuable consideration.
 
2.2              Unsecured Obligation to RSUs.  Unless and until the RSUs have
vested in the manner set forth in Article 2 hereof, Holder will have no right to
receive Common Stock under any such RSUs.  Prior to actual payment of any vested
RSUs, such RSUs will represent an unsecured obligation of the Company, payable
(if at all) only from the general assets of the Company.
 
 
A-2

--------------------------------------------------------------------------------

 
 
2.3              Vesting Schedule.
 
(a)           Subject to Sections 2.3(b) and 2.5 hereof, the RSUs shall vest and
become nonforfeitable with respect to the applicable portion thereof according
to the vesting schedule set forth on the Grant Notice, subject to Holder’s
continued status as an Employee, Consultant or Non-Employee Director through the
applicable vesting dates, as a condition to the vesting of the applicable
installment of the RSUs and the rights and benefits under this Agreement.
 
(b)           [Notwithstanding Section 2.3(a) hereof and subject to Section 2.5
hereof, in the event that a Change in Control occurs and, within the [__] month
period immediately following such Change in Control, Holder incurs a Termination
of Service by the Company without Cause, the RSUs shall thereupon vest with
respect to that number of RSUs that would have vested during the [__] month
period immediately following the date of such termination had the Holder
remained employed by the Company or a Subsidiary until the last day of such [__]
month period.] / [Notwithstanding Section 2.3(a) hereof and subject to Section
2.5 hereof, the RSUs may be subject to accelerated vesting under certain
circumstances to the extent set forth in the ReachLocal, Inc. Amended and
Restated Change in Control and Severance Policy for Senior Management and/or the
Holder’s employment letter, dated as of [________], between the Company and
Holder, in each case, subject to the terms and conditions thereof and as may be
amended from time to time.]
 
2.4              Consideration to the Company.  In consideration of the grant of
the award of RSUs by the Company, Holder agrees to render faithful and efficient
services to the Company or any Subsidiary.  Nothing in the Plan or this
Agreement shall confer upon Holder any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Holder at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or a Subsidiary
and Holder.
 
2.5              Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement, upon
Holder’s Termination of Service for any or no reason, all Restricted Stock Units
which have not vested prior to or in connection with such Termination of Service
will thereupon automatically be forfeited, terminated and cancelled as of the
applicable termination date without payment of any consideration by the Company,
and Holder, or Holder’s beneficiary or personal representative, as the case may
be, shall have no further rights hereunder.  Subject to Section 2.3(b), no
portion of the RSUs which has not become vested as of the date on which the
Holder incurs a Termination of Service shall thereafter become vested.
 
2.6              Issue of Common Stock upon Vesting.
 
(a)           As soon as administratively practicable following the vesting of
any Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Holder (or any
transferee permitted under Section 3.2 hereof) a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of RSUs subject to this award that vest on
the applicable vesting date, unless such RSUs terminate prior to the given
vesting date pursuant to Section 2.5 hereof.  Notwithstanding the foregoing, in
the event shares of Common Stock cannot be issued pursuant to Section 11.4 of
the Plan, the shares of Common Stock shall be issued pursuant to the preceding
sentence as soon as administratively practicable after the Administrator
determines that shares of Common Stock can again be issued in accordance with
such Section.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(b)           As set forth in Section 11.2 of the Plan, the Company shall have
the authority and the right to deduct or withhold, or to require the Holder to
remit to the Company, an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to any taxable
event arising in connection with the Restricted Stock Units.  In satisfaction of
the foregoing requirement, unless otherwise determined by the Company, the
Company or any Subsidiary shall withhold shares of Common Stock otherwise
issuable under this award of RSUs having a fair market value equal to the sums
required to be withheld by federal, state and/or local tax law.  The number of
shares of Common Stock which shall be so withheld in order to satisfy such
federal, state and/or local withholding tax liabilities shall be limited to the
number of shares which have a fair market value on the date of withholding equal
to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state and/or local tax purposes that are
applicable to such supplemental taxable income.  The Company shall not be
obligated to deliver any new certificate representing shares of Common Stock to
Holder or Holder’s legal representative or enter such share of Common Stock in
book entry form unless and until Holder or Holder’s legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state and
local taxes applicable to the taxable income of Holder resulting from the grant
or vesting of the Restricted Stock Units or the issuance of shares of Common
Stock.
 
2.7              Conditions to Delivery of Common Stock.  The shares of Common
Stock deliverable hereunder may be either previously authorized but unissued
shares of Common Stock, treasury shares of Common Stock or issued shares of
Common Stock which have then been reacquired by the Company.  Such shares of
Common Stock shall be fully paid.  The Company shall not be required to issue or
deliver any certificates or make any book entries evidencing shares of Common
Stock deliverable hereunder prior to fulfillment of the conditions set forth in
Section 11.4 of the Plan.
 
2.8              Rights as Stockholder.  The holder of the RSUs shall not be,
nor have any of the rights or privileges of, a stockholder of the Company,
including, without limitation, voting rights and rights to dividends, in respect
of the RSUs and any shares of Common Stock underlying the RSUs and deliverable
hereunder unless and until such shares of Common Stock shall have been issued by
the Company and held of record by such holder (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the shares of Common Stock are issued,
except as provided in Section 13.2 of the Plan.
 
ARTICLE 3.
 
OTHER PROVISIONS
 
3.1              Administration.  The Administrator shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Holder, the Company and all other
interested persons.  No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.
 
3.2              Grant is Not Transferable.  During the lifetime of Holder, the
RSUs may not be sold, pledged, assigned or transferred in any manner other than
by will or the laws of descent and distribution.  Neither the RSUs nor any
interest or right therein shall be liable for the debts, contracts or
engagements of Holder or his or her successors in interest or shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
 
 
A-4

--------------------------------------------------------------------------------

 
 
3.3              Tax Consultation.  Holder understands that Holder may suffer
adverse tax consequences in connection with the RSUs granted pursuant to this
Agreement (and the shares issuable with respect thereto).  Holder represents
that Holder has consulted with any tax consultants Holder deems advisable in
connection with the RSUs and the issuance of shares with respect thereto and
that Holder is not relying on the Company for any tax advice.
 
3.4              Adjustments. Holder acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 13 of the Plan.
 
3.5              Binding Agreement.  Subject to the limitation on the
transferability of the RSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
 
3.6              Notices.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of the
Secretary of the Company at the Company’s principal office, and any notice to be
given to Holder shall be addressed to Holder at Holder’s last address reflected
on the Company’s records.  By a notice given pursuant to this Section 3.6,
either party may hereafter designate a different address for notices to be given
to that party.  Any notice shall be deemed duly given when sent via email or
when sent by certified mail (return receipt requested) and deposited (with
postage prepaid) in a post office or branch post office regularly maintained by
the United States Postal Service.
 
3.7              Holder’s Representations.  If the shares of Common Stock
issuable hereunder have not been registered under the Securities Act or any
applicable state or foreign laws on an effective registration statement at the
time of such issuance, Holder shall, if required by the Company, concurrently
with such issuance, make such written representations as are deemed necessary or
appropriate by the Company and/or its counsel.
 
3.8              Titles.  Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
 
3.9              Governing Law.  The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
 
3.10            Conformity to Securities Laws.  Holder acknowledges that the
Plan and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations.  To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
 
3.11            Amendments, Suspension and Termination.  To the extent permitted
by the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Holder.
 
 
A-5

--------------------------------------------------------------------------------

 
 
3.12            Successors and Assigns.  The Company may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth in Section
3.2 hereof, this Agreement shall be binding upon Holder and his or her heirs,
executors, administrators, successors and assigns.
 
3.13            Limitations Applicable to Section 16 Persons.  Notwithstanding
any other provision of the Plan or this Agreement, if Holder is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
 
3.14            Entire Agreement.  The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Holder with respect to
the subject matter hereof.
 
3.15            Section 409A.  Neither the RSUs nor this Agreement is intended
to provide for any deferral of compensation subject to Section 409A of the Code,
and, accordingly, notwithstanding anything to the contrary, the shares of Common
Stock issuable hereunder shall be distributed no later than the later of: (i)
the fifteenth (15th) day of the third (3rd) month following Holder’s first
taxable year in which the RSUs are no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth (15th) day of the third (3rd) month following
the first taxable year of the Company in which the RSUs are no longer subject to
substantial risk of forfeiture, as determined in accordance with Code Section
409A and any Treasury Regulations and other guidance issued
thereunder.  Nevertheless, to the extent that the Administrator determines that
any RSUs may not be exempt from (or compliant with) Section 409A of the Code,
the Administrator may (but shall not be required to) amend this Agreement in a
manner intended to comply with the requirements of Section 409A of the Code or
an exemption therefrom (including amendments with retroactive effect), or take
any other actions as it deems necessary or appropriate to (a) exempt the RSUs
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code.  To the extent applicable, this Agreement shall be
interpreted in accordance with the provisions of Section 409A of the Code.
 
3.16            Limitation on Holder’s Rights.  Participation in the Plan
confers no rights or interests other than as herein provided.  This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  Holder shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to RSUs, as and when payable hereunder.
 
3.17            Not a Contract of Service Relationship.  Nothing in this
Agreement or in the Plan shall confer upon Holder any right to serve or continue
to serve as an Employee, Consultant or Director.
 

A-6